DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 8/25/2020 are accepted.
Response to Amendment
The amendment filed 6/13/2022 has been entered.  The examiner notes that the newly submitted claim is not numbered and does not contain a status identifier.  However, said claim has been examined as applicant’s intent is clear.  Claim 1 is understood to be “currently amended” with all the previous text of claim 1 being deleted and the new underline text added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Said claim is held to be indefinite because it is unclear what is meant by “replacing a fluoro-silicone coated cover film”.  For examination purposes, said limitation is not understood to further limit the claim;  rather, the limitation is understood to be a statement of applicant’s intended use for the claimed “cover film.”  Specifically, the claimed cover film is applicable to cover silicone adhesive compositions; applicant contends the industry standard is to use fluoro-silicone clear plastic film to cover silicone adhesives.
Said claim is further held to be indefinite because there is no antecedent basis for “the silicone adhesive compositions.”
Furthermore, claim 1 is held to be indefinite because it is unclear whether the parenthetical clause (“which are useful as effective architectural glass insulators”) further limits the claim.  Herein, said clause is not understood to further limit the claim but rather understood not to be positively recited and to merely state the intended use of plastic foam laminates.
Claim 1 is further held to be indefinite because the term “reusable” and “effective” are subjective terms that are not defined in the specification and do not have an art-accepted meaning.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister (US 2021/0256732).
McAllister teaches a net or mesh may be utilized as a release liner for an external adhesive layer (0094).  The use of the mesh or net is advantageous because it is lighter and reusable (0094).  The net may comprise nylon (0095).  
With regards to the limitations “replacing a fluoro-silicone coated cover film,” “applicable to cover the silicone adhesive compositions on plastic foam laminates” and “(which are useful as effective architectural glass insulators)”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US 2006/0195054).
Smith teaches a tulle fabric may be utilized as a release liner for an external adhesive layer (0025).  
With regards to the limitations “replacing a fluoro-silicone coated cover film,” “applicable to cover the silicone adhesive compositions on plastic foam laminates” and “(which are useful as effective architectural glass insulators)”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are moot in view of the new grounds of rejection.
Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date], to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649